MANDATE

THE STATE OF TEXAS

TO THE 407TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on May 13, 2015, the cause upon appeal to revise
or reverse your judgment between

Whitney Brewster, In her capacity as executive director of The Texas Department of Motor Vehicles, Appellant

V.

Drew Roicki and Richard Roicki As Successors in Interest to Pinnacle Motors, Appellee

No. 04-14-00414-CV and Tr. Ct. No. 2013-CI-06565

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s order
is AFFIRMED. Costs of this appeal are taxed against the party that incurred
them.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on September 11, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00414-CV

  Whitney Brewster, In her capacity as executive director of The Texas Department of Motor
                                          Vehicles

                                                     v.

         Drew Roicki and Richard Roicki As Successors in Interest to Pinnacle Motors

        (NO. 2013-CI-06565 IN 407TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $15.00   E-PAID          DENNIS MCKINNEY
MOTION FEE                         $10.00   E-PAID          CHRISTOPHER DEEVES
MOTION FEE                         $10.00   E-PAID          CHRISTOPHER DEEVES
MOTION FEE                         $10.00   E-PAID          CHRISTOPHER DEEVES
REPORTER'S RECORD                 $180.50   PAID            DENNIS M. MCKINNEY
CLERK'S RECORD                    $118.00   PAID
STATEWIDE EFILING FEE              $20.00   E-PAID          DENNIS MCKINNEY
INDIGENT                           $25.00   E-PAID          DENNIS MCKINNEY
FILING                            $100.00   E-PAID          DENNIS MCKINNEY
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          DENNIS MCKINNEY


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this September 11, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853